internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-123501-00 date date company a b c d e f g h partnership state date plr-123501-00 year dear this responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts on date company was incorporated under the laws of state with eight shareholders a b c d e f g and h company filed a form_2553 with the internal_revenue_service center to elect s_corporation status under sec_1362 the service_center notified company that its election had been accepted and was effective as of date company filed a form_1120s for year when filing form_2553 company failed to attach certain shareholder consents in addition company issued nonvoting shares to an ineligible shareholder partnership instead of issuing the shares to shareholder a after the matter was discovered the corporate records were corrected to confirm a’s ownership of the shares previously issued to partnership consistent with a owning the stock an amended form_1120s and corresponding schedule k-1's for year were filed with the internal_revenue_service the ratable portion of company’s items of income loss deduction or credit previously allocated to partnership was reallocated to a a included the reallocated items on a’s individual federal_income_tax return company and each of its shareholders agree to make such adjustments or take such action consistent with the treatment of company as a s_corporation as may be required by the secretary with respect to the tax period in issue law and analysis sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual plr-123501-00 sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation is not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent conclusions based on the facts submitted and representations made we conclude that company's s_corporation_election was inadvertently invalid for failure to attach certain shareholder consents to its election if the election had been valid company’s s plr-123501-00 corporation status would have terminated when stock was issued to partnership an ineligible shareholder under sec_1362 company will be treated as if it were an s_corporation from date and thereafter provided company's s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 a shall be treated as owning the stock transferred to partnership accordingly a and company's other shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of the shareholders fail to treat company as described above this ruling shall be void except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether company is a s_corporations for federal tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant under a power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer and the second authorized representative sincerely s christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
